Citation Nr: 0801384	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date than January 16, 
2004 for the grant of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted non-service-connected 
pension and assigned an effective date of January 16, 2004, 
the date of receipt of the veteran's claim for non-service-
connected pension benefits.  

The veteran requested a hearing before the Board, but failed 
to report for a personal hearing before the Board in 
Washington, DC, that was scheduled for November 15, 2005.  


FINDINGS OF FACT

1.  The veteran's claim for non-service-connected pension was 
denied in a May 2001 rating decision; notice of this decision 
was issued on May 29, 2001; and the veteran did not enter a 
notice of disagreement with this decision within one year of 
issuance of notice of the decision. 

2.  The veteran's new claim for non-service-connected pension 
was received by VA on January 16, 2004. 

3.  The RO has assigned an effective date of January 16, 
2004, the date of receipt of the veteran's claim, for the 
grant of non-service-connected pension.



CONCLUSION OF LAW

The criteria for an earlier effective date than January 16, 
2004 for the grant of non-service-connected pension have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran is challenging the effective date 
assigned for the grant of non-service-connected pension.  The 
November 2004 VA notice letter informed the appellant of what 
evidence was necessary to substantiate the claim for an 
earlier effective date for non-service-connected pension, 
what VA would do, what the veteran was expected to provide, 
and asked the appellant to send to VA all evidence in his 
possession that pertained to the claim.  Following the 
November 2004 notice, the earlier effective date issue was 
readjudicated in a June 2005 statement of the case. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the earliest possible date permitted by the 
effective date regulations for the grant of non-service-
connected pension has been granted, so that an earlier 
effective date than the January 16, 2004 date of receipt of 
claim is not legally possible.  In cases such as this, where 
a claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not 
required to meet the duty to assist a claimant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

In this case, the veteran's claim for non-service-connected 
pension was denied in a May 2001 rating decision; notice of 
this decision was issued on May 29, 2001; and the veteran did 
not enter a notice of disagreement with this decision within 
one year of issuance of notice of the decision.  
Consequently, the May 2001 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1103 (2007).  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error in its decision pursuant to 38 
C.F.R. § 3.105 (2007).  In this case, neither the veteran nor 
his representative has not alleged clear and unmistakable 
error in the May 2001 rating decision denial of non-service-
connected pension.  

The veteran's subsequent claim (to reopen) non-service-
connected pension was received by VA on January 16, 2004.  
The April 2004 RO rating decision on appeal reopened the 
claim, granted non-service-connected pension benefits, and 
assigned an effective date of January 16, 2004 (the date of 
receipt of the veteran's claim to reopen non-service-
connected pension).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

As otherwise specified, the effective date for non-service-
connected disability pension benefits is the date of receipt 
of claim.  38 C.F.R. § 3.400(b)(ii)(A).  In addition, in 
cases involving new and material evidence, where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a)).

In this case, the veteran's claim to reopen non-service-
connected pension benefits was received by VA on January 16, 
2004.  The April 2004 RO rating decision on appeal reopened 
the claim, granted non-service-connected pension benefits, 
and assigned an effective date of January 16, 2004 (the date 
of receipt of the veteran's claim to reopen non-service-
connected pension).  Because the veteran's claim to 

reopen non-service-connected pension benefits was not 
received until January 16, 2004, the proper effective date 
for the reopened claim was the date of receipt of the claim 
to reopen (January 16, 2004).  

The Board has considered the veteran's contention that he 
feels the effective date for non-service-connected pension 
benefits should be to November 2000 because that is the date 
that he first applied for non-service-connected pension 
benefits; however, the prior final rating decision in May 
2001 adjudicated and denied the veteran's previous November 
2000 claim for non-service-connected pension benefits.  
Because the veteran did not appeal the May 2001 rating 
decision denial of non-service-connected pension benefits, 
that decision became final.  

Because neither the veteran nor his representative has 
specifically alleged clear and unmistakable error in the May 
2001 rating decision, the law and regulation governing 
effective dates for reopened claims is controlling in this 
case.  The effective date is the date of receipt of the new 
claim (January 16, 2004) or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date for non-service-connected disability pension 
benefits is the date of receipt of claim upon which the non-
service-connected pension benefits were granted, which in 
this case is January 16, 2004.  38 C.F.R. § 3.400(b)(ii)(A).  
For these reasons, the Board finds that an effective date for 
non-service-connected pension benefits earlier than on 
January 16, 2004 is not warranted.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  In cases such as these, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  See Sabonis, 6 Vet. App. at 430.  





ORDER

An effective date earlier than January 16, 2004 for the grant 
of non-service-connected pension benefits is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


